DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 5, it reads “is applied on a living body”. This limitation can be interpreted as including the living body within the claim, which is impermissible. Claim 5 should be amended to read “configured to be applied on a living body”.
Claim 6 is rejected as depending on a rejected claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesaka et al. (US 2015/0105676 A1) (hereinafter – Uesaka).

Regarding claim 1, Uesaka discloses A bag-shaped structure comprising (Abstract see also FIG. 3 and related paragraphs)
one or more sheets that contain a thermoplastic elastomer and are uniform in composition (Para. [0052], “The air bladder 101 has an inner sheet 111 arranged on the wrist W side, and an outer sheet 112 arranged on the blood pressure meter main body 2 side.” And “Specifically, EVA (ethylene-vinyl acetate copolymer), PVC (flexible polyvinyl chloride), PU (polyurethane), TPE-O (olefin-based thermoplastic elastomer), natural rubber, and the like are examples of materials for the inner sheet 111 and the outer sheet 112.”),
wherein the one or more sheets comprise a plurality of regions that are different in 100% Modulus (Para. [0059], “With the blood pressure meter cuff 3 having the above configuration, the air bladder 101 has the first and second narrow portions 105 and 106 that are narrower than the wide portion 104, and therefore the capacity of the air bladder 101 can be reduced. Accordingly, it is possible to realize a reduction in the size of the pump and a reduction in the size and thickness of the blood pressure meter 1.”).
Regarding claim 7, Uesaka discloses A cuff for a blood pressure monitor, comprising the bag- shaped structure according to claim 1 (Abstract and see claim 1, above).
Regarding claim 8, Uesaka discloses A blood pressure monitor comprising the cuff according to claim 7 (Abstract and see claim 1, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2015/0105676 A1) (hereinafter – Uesaka) in view of Sano et al. (US 2006/0184054 A1) (hereinafter – Sano).

Regarding claim 2, Uesaka discloses The bag-shaped structure according to claim 1, Uesaka fails to disclose wherein the plurality of regions comprise a first region and a second region that is thinner and is higher in 100% Modulus than the first region.
However, in the same field of endeavor, Sano teaches wherein the plurality of regions comprise a first region and a second region that is thinner and is higher in 100% Modulus than the first region (Para. [0019], “In the blood pressure monitor cuff as described above, the sheet material forming the fluid bag may be made of polyurethane. When the sheet material forming the fluid bag is reduced in thickness, its strength should be ensured. In particular, the strength in the welding portion of the sheet material is important. Using the sheet material made of polyurethane, sufficient strength can be secured particularly at the welding portion even when the thickness is reduced.”).

Regarding claim 3, Uesaka discloses The bag-shaped structure according to claim 1, wherein the one or more sheets are provided with one or more openings (FIG. 3),
the one or more sheets comprise a third region spaced apart from the one or more openings (FIG. 3)
and a fourth region interposed between the one or more openings and the third region (FIG. 3),
Uesaka fails to disclose and the fourth region has a 100% Modulus higher than that of the third region.
However, in the same field of endeavor, Sano teaches and the fourth region has a 100% Modulus higher than that of the third region (Para. [0019], “In the blood pressure monitor cuff as described above, the sheet material forming the fluid bag may be made of polyurethane. When the sheet material forming the fluid bag is reduced in thickness, its strength should be ensured. In particular, the strength in the welding portion of the sheet material is important. Using the sheet material made of polyurethane, sufficient strength can be secured particularly at the welding portion even when the thickness is reduced.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the structure as taught by Uesaka to include higher strength in some regions as taught by Sano in order to reduce the size but maintain strength (para. [0018], “However, the reduced thickness of the sheet material can effectively prevent deep big wrinkles.”).
Regarding claim 4, Uesaka discloses The bag-shaped structure according to claim 1, the one or more sheets are provided with a plurality of bonded regions which are bonded to each other (FIG. 3),
and the one or more sheets comprise a fifth region comprising the plurality of bonded regions(Para. [0052], “This type of air bladder 101 is obtained by preparing the inner sheet 111 and the outer sheet 112, which are approximately the same shape, and welding the circumferential edge portion of the inner sheet 111 and the circumferential edge portion of the outer sheet 112 together.”)
Uesaka fails to disclose and a sixth region, at least part of the fifth region having a 100% Modulus higher than that of the sixth region.
However, in the same field of endeavor, Sano teaches and a sixth region, at least part of the fifth region having a 100% Modulus higher than that of the sixth region (Para. [0019], “In the blood pressure monitor cuff as described above, the sheet material forming the fluid bag may be made of polyurethane. When the sheet material forming the fluid bag is reduced in thickness, its strength should be ensured. In particular, the strength in the welding portion of the sheet material is important. Using the sheet material made of polyurethane, sufficient strength can be secured particularly at the welding portion even when the thickness is reduced.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the structure as taught by Uesaka to include higher strength in some regions as taught by Sano in order to reduce the size but maintain strength (para. [0018], “However, the reduced thickness of the sheet material can effectively prevent deep big wrinkles.”).
Regarding claim 5, Uesaka discloses The bag-shaped structure according to claim 1, wherein the one or more sheets comprise a seventh region (FIG. 3),
an eighth region that faces the seventh region in a case where the seventh region is applied on a living body (Para. [0052], “The air bladder 101 has an inner sheet 111 arranged on the wrist W side,”),
and a ninth region that connects an end of the seventh region and an end of the eighth region together (FIG. 3),
Uesaka fails to disclose at least part of the ninth region having a 100% Modulus of higher than that of the seventh region.
However, in the same field of endeavor, Sano teaches at least part of the ninth region having a 100% Modulus of higher than that of the seventh region (Para. [0019], “In the blood pressure monitor cuff as described above, the sheet material forming the fluid bag may be made of polyurethane. When the sheet material forming the fluid bag is reduced in thickness, its strength should be ensured. In particular, the strength in the welding portion of the sheet material is important. Using the sheet material made of polyurethane, sufficient strength can be secured particularly at the welding portion even when the thickness is reduced.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the structure as taught by Uesaka to include higher strength in some regions as taught by Sano in order to reduce the size but maintain strength (para. [0018], “However, the reduced thickness of the sheet material can effectively prevent deep big wrinkles.”).
Regarding claim 6, Uesaka and Sano teach The bag-shaped structure according to claim 5, Uesaka further discloses wherein the ninth region includes a bonded region at which the one or more sheets are bonded to each other (FIG. 3),
Uesaka fails to disclose and comprises a region whose 100% Modulus is higher than the seventh region between the bonded region of the ninth region and the seventh region.
However, in the same field of endeavor, Sano teaches and comprises a region whose 100% Modulus is higher than the seventh region between the bonded region of the ninth region and the seventh region (Para. [0019], “In the blood pressure monitor cuff as described above, the sheet material forming the fluid bag may be made of polyurethane. When the sheet material forming the fluid bag is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the structure as taught by Uesaka to include higher strength in some regions as taught by Sano in order to reduce the size but maintain strength (para. [0018], “However, the reduced thickness of the sheet material can effectively prevent deep big wrinkles.”).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2015/0105676 A1) (hereinafter – Uesaka) in view of Maruyama et al. (US 2015/0228948 A1) (hereinafter – Maruyama).

Regarding claim 9, Uesaka discloses A method of manufacturing a bag-shaped structure, comprising (Abstract see also FIG. 3 and related paragraphs)
Uesaka fails to disclose heating a region of one or more sheets that contain a thermoplastic elastomer and are uniform in composition, to a temperature that is equal to or higher than a crystallization temperature of the thermoplastic elastomer and is lower than a melting point of the thermoplastic elastomer to increase a 100% Modulus at the region relative to another region.
However, in the same field of endeavor, Maruyama teaches heating a region of one or more sheets that contain a thermoplastic elastomer and are uniform in composition, to a temperature that is equal to or higher than a crystallization temperature of the thermoplastic elastomer and is lower than a melting point of the thermoplastic elastomer to increase a 100% Modulus at the region relative to another region (Para. [0102], “In the present invention, it is preferable to perform a heating treatment as a post-treatment. Through a heating treatment, the crystal is stabilized and a uniform .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Uesaka to include heating as taught by Maruyama in order to provide uniformity and also perform post-treatment (Para. [0102], “In the present invention, it is preferable to perform a heating treatment as a post-treatment. Through a heating treatment, the crystal is stabilized and a uniform lamellar layer can be formed.”).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2015/0105676 A1) (hereinafter – Uesaka) in view of Maruyama et al. (US 2015/0228948 A1) (hereinafter – Maruyama) in further view of Hanschen et al. (US 2017/0022339 A1) (hereinafter – Hanschen).

Regarding claim 10, Uesaka and Maruyama teach The method of manufacturing a bag-shaped structure according to claim 9, Uesaka fails to disclose wherein the one or more sheets further contain a nucleating agent.
However, in the same field of endeavor, Hanschen teaches wherein the one or more sheets further contain a nucleating agent (Para. [0079], “A nucleating agent may be useful in the first polymeric composition to facilitate crystallization. In some embodiments, the nucleating agent is a beta -nucleating agent described below.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791